DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims1-20 are objected to because of the following informalities:  claims refer back to the recited elements by section designation in parenthesis, rendering the claims objectionable. It is noted that parenthesis in a claim, normally used for reference characters, are ignored. Accordingly “wherein (b) further defines…” is not a proper recitation. Applicant may wish to amend by replacing parenthesis with the elements already recited in the parent claim, e.g., “wherein the front part of the handle further defines…”, appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


    PNG
    media_image1.png
    507
    247
    media_image1.png
    Greyscale
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gratsias et al. (10,538,008 “Gratsias”).
Gratsias meets all of the limitations of claims 1 and 11, i.e., a handle for a user comprising (a) a tool attachment @2A; (b) a front part of the handle 7 to Ep1; (c) a middle part of the handle Ep1, Sp2, wherein the middle is about 0.75 inches wide 10:49-51 immediately rear of the front portion @ W1 and narrows to about at the rear of the middle part @ W3; and (d) a rear part of the handle Ep2 which comprises a downward down curving body Fig. 4 which drops from the front portion of except for disclosing the middle portion narrowing to 0.5 inches wide and a drop of at least about 1.5”.
Gratsias discloses in column 10, lines 49-51 for the middle portion with the width W1 to be sized from 0.6” to about 1”, i.e., D11, D12 being at 12 mm or 15mm, disclosing the range for the size of the middle portion at W1. Gratsias further discloses for the handle to be curved downward, e.g. as shown in Fig. 4, but it is silent about the drop. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the invention with regards to dimension or desired size, e.g., choosing a W1 that is about 0.75” tapering to 0.5” (as suggested) with a drop of about 1.5” in adapting the tool for a particular application or for a particular user’s hand size for a better grip and operation, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 2 and 12, PA (prior art, Gratsias modified for size) meets the limitations, i.e., the handle of claims 1 and 11 wherein 6 that slopes up from the portion near Fig. 3B.
Regarding claims 3 and 13, PA meets the limitations, i.e., the handle of claims 1 and 11 wherein cavities 21 to facilitate the user's hand grip.
	Regarding claims 4 and 14, PA meets the limitations, i.e., the handle of claims 1 and 11 wherein about hole 10 to facilitate the user's hand grip Fig. 1.
 wherein defined by insert 11 to facilitate the user's hand grip.
Regarding claims 6 and 16, PA meets the limitations, i.e., the handle of claims 1 and 11 wherein @16 comprising a surface that comprises concave textured slopes Figs. 3B, 6.
Regarding claims 7 and 17, PA meets the limitations, i.e., the handle of claims 1 and 11 wherein defined by hole 9.
Regarding claims 8 and 18, PA meets the limitations, i.e., the handle of claims 6 and 16 wherein the at least one side facilitates index finger gripping with a palmar grip capable of.
Regarding claims 9 and 19, PA meets the limitations, i.e., the handle of claims 3 and 13 wherein the top surface facilitates thumb gripping with a palm grip capable of.
	Regarding claims 10 and 20, PA meets the limitations, i.e., the handle of claims 3 and 13 wherein the top surface facilitates index finger gripping with a pencil grip at least capble of.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Vaes rear handle drop, and Petersen angled handle 0°-10° are cited to show related inventions.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 10, 2022						Primary Examiner, Art Unit 3723